ON APPELLANT’S MOTION FOR REHEARING.
CHRISTIAN, Judge.
We are unable to agree with appellant’s contention that the complaint is defective. The essential ingredients of theft are sufficiently alleged.
The complaint begins: “Before the undersigned authority this day personally appeared this affiant, who, after being by me duly sworn,” etc. The complaint is signed “Oscar Hukill, *484Affiant.” It is sworn to before the proper officer, and attested by a sufficient jurat. The fact that the affiant’s name was not given in the body of the complaint did not render it defective. If the complaint is signed by the affiant and sworn to by him, his name need not appear in the body of the complaint. Branch’s Annotated Penal Code, sec. 479; Upton v. State, 26 S. W., 197; Utsler v. State, 195 S. W., 855.
The motion for rehearing is overruled.

Overruled.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.